[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________          FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-12542         ELEVENTH CIRCUIT
                                                    JANUARY 19, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                      ACTING CLERK

                      D. C. Docket No. 08-00159-CR-E

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARQUEZ VAUGHN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                             (January 19, 2010)

Before EDMONDSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     Marquez Vaughn appeals his sentence of twenty-four months of
imprisonment, imposed after the district court revoked his supervised release

pursuant to 18 U.S.C. § 3583(e). On appeal, Vaughn argues that a sentence of a

year and a day would have been a serious consequence for his violations and would

have achieved the purposes of sentencing under 18 U.S.C. § 3553(a) without being

excessive. Vaughn contends that the punishment of imprisonment is inherently

serious and harsh due to the dangers found in prison and the stigma faced upon

release. Vaughn argues that a year-long sentence would have been sufficient to

allow him to attend drug and anger management classes. Finally, Vaughn contends

that the district court failed to articulate sufficient reasons to warrant imposition of

the statutory maximum sentence. After careful review of the record, we reject

these arguments and affirm the judgment of the district court.

      On June 7, 2005, Vaughn was sentenced to fifty-one months of

imprisonment and three years of supervised release, following his plea of guilty to

a charge of being a felon in possession of a firearm. Vaughn was released from

prison in May 2008. The next month, he tested positive for marijuana use. In

August 2008, he left the judicial district without permission. In December 2008,

Auburn police arrested Vaughn after he fled a confrontation at a sports bar. At that

time, he was charged with carrying a pistol without a permit, resisting arrest, and

public drunkenness. Possession of the pistol violated the specific requirement of



                                            2
Vaughn’s supervised release that he not possess a firearm.

      At the hearing to revoke his supervised release, Vaughn presented testimony

about the care he provided to his ailing mother and his girlfriend’s children. The

guidelines range of suggested imprisonment was eight to fourteen months.

Vaughn requested a sentence of a year and a day. The district court imposed a

sentence of two years, the statutory maximum under 18 U.S.C. § 3583(e)(3). This

timely appeal followed.

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106–07 (11th Cir.

2006) (per curiam). The Supreme Court has stated that when reviewing for

reasonableness, courts of appeal are to apply the deferential abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 46, 128 S. Ct. 586, 594 (2007).

      Section 3583(e)(3) of Title 18 provides that a district court may impose a

sentence of imprisonment for a violation of supervised release after considering the

factors set forth in 18 U.S.C. § 3553(a)(1), -(a)(2)(B)–(D), and -(a)(4)–(7). These

factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need for the sentence imposed
      . . . (B) to afford adequate deterrence to criminal conduct; (C) to
      protect the public from further crimes of the defendant; and (D) to
      provide the defendant with needed . . . treatment . . . ; (4) the kinds of
      sentence and the sentencing range . . . ; (5) any pertinent policy

                                           3
      statement . . . . (6) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (7) the need to provide restitution to any victims
      of the offense.

18 U.S.C. § 3553(a).

      The district court must impose a sentence that is both procedurally and

substantively reasonable. Gall, 552 U.S. at 51, 128 S. Ct. at 597. A sentence may

be procedurally unreasonable if the district court improperly calculates the

guidelines range, treats the Sentencing Guidelines as mandatory rather than

advisory, fails to consider the appropriate statutory factors, selects a sentence based

on clearly erroneous facts, or fails to explain adequately the chosen sentence. Id.

In Gall, the Supreme Court held that a district court “must adequately explain the

chosen sentence to allow for meaningful appellate review and to promote the

perception of fair sentencing,” and that, if the court determines that a non-guideline

sentence is warranted, the court “must consider the extent of the deviation and

ensure that the justification is sufficiently compelling to support the degree of the

variance” from the Guidelines. Id. at 50, 128 S. Ct. at 597.

      The review for substantive reasonableness involves examining the totality of

the circumstances, including the extent of any variance and an inquiry into whether

the statutory factors in § 3553(a) support the sentence in question. Id. at 50–51,

128 S. Ct. at 597. In its consideration of the § 3553(a) factors, the district court

                                           4
does not need to discuss or state a determination on each factor explicitly. United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Instead, an acknowledgment

by the district court that it has considered the defendant’s arguments and the

§ 3553(a) factors will suffice. Id. at 1330. “The weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district court.”

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (internal quotation

omitted). The party challenging the sentence has the burden of establishing that

the sentence is unreasonable in light of the record and the § 3553(a) factors.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam).

      Here, the appellant Vaughn has failed to show that his twenty-four-month

sentence was unreasonable. The district court stated at sentencing that it had

considered the defendant’s arguments and the § 3553(a) factors. Moreover, the

district court described how the facts of Vaughn’s violation fit within the factors to

support the twenty-four month sentence. The district court noted that Vaughn’s

arrest by the Auburn police followed two previous violations of supervised release;

Vaughn had thereby demonstrated his disregard for the orders of the district court.

The district court found Vaughn’s violations to be serious ones, in particular his

flight from the Auburn police, which put the public, the police, and Vaughn

himself in danger. The district court noted that Vaughn had gotten into trouble



                                           5
before for possessing a weapon and attempting to flee. That prior history, the

district court stated, meant it would treat the current violations by Vaughn “very

seriously.”

      These observations defeat Vaughn’s contention that the district court failed

to adequately explain the sentence, such that it was procedurally inadequate.

Moreover, the parties agreed that the district court correctly calculated the

guideline range, and cited the correct statutory maximum sentence. And as for

substantial reasonableness, the comments of the district court revealed its

justification for Vaughan’s sentence. The district court considered the applicable

factors in § 3553(a), and imposed a statutory maximum sentence that was

supported by the § 3553(a) factors. Accordingly, we affirm.

      AFFIRMED.




                                           6